Citation Nr: 1456298	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  08-33 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, including emphysema and pleural plaques, claimed as due to exposure to asbestos.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for a right thigh disorder, to include as secondary to degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel
INTRODUCTION

The Veteran served on active duty in the military from November 1970 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

These issues were remanded in July 2012 for additional development.  Regrettably, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in January 2013 following the July 2012 Board remand requesting such an examination.  In that VA examination, the examiner concluded that it was unlikely that the Veteran suffered from a pulmonary disorder due to his military service.  The examiner stated in her rationale only that the Veteran's medical records of file showed no evidence of exposure to asbestos during military service.  The examiner failed, however, to discuss the relevance of an August 2006 finding that the Veteran had pleural plaques which indicated asbestos exposure, or the relevance of the Veteran's pre-service employment in a mill.  

The Board finds that a remand is required to obtain a new VA examination so that a complete rationale may be given as to whether the Veteran's pulmonary disorder is at least as likely as not related to in-service exposure to asbestos.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

Turning to the Veteran's lumbar spine claim, at his January 2013 spine examination, the Veteran stated that he was in receipt of disability benefits from the Social Security Administration (SSA) for his back disability; however the claim file does not include any records from the SSA.  The RO must make every effort to obtain such records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, as the Veteran asserts that he his right thigh disorder is partially secondary to his back disability, the Board finds that it the issue of service connection for a right thigh disorder is inextricably intertwined with the service connection lumbar spine issue being remanded.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) to attempt to obtain any records pertinent to the Veteran's application (whether awarded or denied) for disability benefits, including any decisions and/or determinations, and all underlying medical records which are in SSA's possession.

2.  Schedule the Veteran for a VA respiratory examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner must determine if it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently suffers from a pulmonary disorder that is the result of asbestos exposure in service.  

In making this determination, the examiner should consider the Veteran's lay statements of record, as well as his pre-service occupation of machine operator, pre-service job duties of tire manufacturing, and any relevant post-service occupational data.

3.  After allowing appropriate response time following the request to SSA for any available records related to a disability claim by the Veteran, schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file, to include all electronic files and any records received from SSA, must be reviewed by the examiner.  For purposes of this examination, the examiner should assume the Veteran did NOT have a pre-existing back disability upon entry into military service as his November 1970 induction examination reflects that the spine was clinically evaluated as normal.  Following review of the claim file and examination of the Veteran, the examiner must determine whether any currently diagnosed lumbar spine disability is at least as likely as not (a degree of probability of 50 percent or higher) related to the Veteran's military service.

4.  Each examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



